J-S28018-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                             Appellee

                       v.

PATRICK ROYB WEDDERBURN

                             Appellant                  No. 1372 EDA 2013


             Appeal from the Judgment of Sentence April 12, 2013
             In the Court of Common Pleas of Montgomery County
              Criminal Division at No(s): CP-46-CR-0004751-2011


BEFORE: FORD ELLIOTT, P.J.E., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY LAZARUS, J.:                           FILED OCTOBER 06, 2014

        Patrick Royb Wedderburn appeals from the judgment of sentence

entered in the Court of Common Pleas of Montgomery County following his

convictions for corrupt organizations, possession with intent to deliver,

possession of a controlled substance, criminal use of communications

facility, dealing in proceeds of unlawful activities and criminal conspiracy.

We vacate the judgment of sentence and remand for resentencing.

        A jury found Wedderburn guilty of the above-described offenses, after

which the court sentenced him under the mandatory minimum statute. See

18 Pa.C.S. § 7508.          Thereafter, Wedderburn filed a brief with this Court

without first submitting a Pa.R.A.P. 1925(b) statement.         By order dated

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S28018-14



August 1, 2014, we remanded this matter to the trial court and directed

Wedderburn to file a concise statement of errors complained of on appeal

nunc pro tunc. On September 3, 2014, the trial court issued its Pa.R.A.P.

1925(a) Opinion, in which the Honorable William R. Carpenter properly

recognized the need to remand this case for resentencing pursuant to

Alleyne v. United States, 133 S. Ct. 2151 (2013).

      On appeal, Wedderburn challenges the legality of his sentence,

claiming that the trial cour

                   Alleyne, as applied by this Court in Commonwealth v.

Newman, __ A.3d __, 2014 PA Super 178 (filed August 20, 2014).

Pursuant to Alleyne, any fact that increases the mandatory minimum

sentence for a crime is an element that must be submitted to the jury, and

found beyond a reasonable doubt.    Alleyne, 133 S. Ct. at 2160; accord,

Newman.     Wedderburn correctly argues that the trial court erred when it

found him eligible for imposition of a mandatory minimum sentence, but

failed to submit to the jury the issue of the quantity of the controlled

substance and whether the amount implicated a mandatory minimum

sentence.

      At the time of sentencing in this matter, which preceded the decision

in Alleyne, the trial court acted in accordance with the law, which resulted

in the imposition of the mandatory minimum sentence.        However, such

action cannot now withstand judicial scrutiny as it results in an illegal




                                   -2-
J-S28018-14



sentence. Accordingly, we vacate the judgment of sentence and remand this

case for re-sentencing.

     Judgment of sentence vacated.    Case remanded for resentencing in

accordance with Alleyne and Newman. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/6/2014




                                  -3-